Case 3:19-cv-00056-DJH-RSE Document 30-1 Filed 12/17/19 Page 1 of 2 PageID #: 712




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  SCOTT A. HARDIN                                      )
                                                       )
                  Plaintiff                            )
                                                       )
         vs.                                           ) Cause No. 3:19-cv-56-DJH
                                                       )
  BUREAU OF ALCOHOL, TOBACCO;                          ) ELECTRONICALLY FILED
  FIREARMS AND EXPLOSIVES, et al.                      )
                                                       ) Judge David J. Hale
                        Defendants.                    )
                                                       )

                                     JUDGMENT
                           ON THE ADMINISTRATIVE RECORD
                       IN FAVOR OF PLAINTIFF, SCOTT A. HARDIN

         Upon Motion of the Plaintiff, Scott A. Hardin, by Counsel, pursuant to Fed. R. Civ. P. 56,

  and the Order of Magistrate Judge, Vanessa L. Armstrong, entered July 25, 2019, and all

  amendments thereto, upon the agency record and pleadings filed herein, and; and this Court

  being otherwise sufficiently advised;

         IT IS HEREBY ORDERED as follows:

     1. Defendants are prohibited from implementing a new regulation, wherein they expand or

         purport to expand the definition of a “machine gun” as enacted by Congress, on the basis

         that the Final Rule violates the APA;

     2. Defendants are prohibited from implementing a new regulation, wherein they expand or

         purport to expand the definition of a “machine gun” as enacted by Congress, on the basis

         that the Final Rule violates ATF’s statutory authority;

     3. pursuant to 26 U.S.C. § 7805, Defendants are unable to enforce a ban on the possession

         or use of bump-stock-type devices;
Case 3:19-cv-00056-DJH-RSE Document 30-1 Filed 12/17/19 Page 2 of 2 PageID #: 713




     4. The Final Rule’s enforcement constitutes a violation of Article I, Section 9,

         Clause 3 of the U.S Constitution (Ex Post Facto Clause);

     5. The Final Rule’s enforcement constitutes a violation of Article I, Section 10, Clause 1 of

         the U.S Constitution (Contracts Clause);

     6. Defendants, their officers, agents, servants, employees and all persons are enjoined in

         active concert or participation with them from enforcing the Final Rule and all related

         laws, policies, and procedures that would impede or criminalize an individual’s exercise

         of their use, possession, sale, transfer, or other disposition of a bump-stock-type device,

         as the result of this new regulation;

     7. The Final Rule constitutes a taking under the Fifth Amendment and order that the

         Defendants pay just compensation to those affected; Award Plaintiff costs and attorney

         fees and expenses to the extent permitted under 5 U.S.C. § 552(a)(4)(E)(i), 18 U.S.C. §

         924, and 28 U.S.C. §§ 1920, 2412;

     8. Any and all other equitable and/or legal remedies this Court may see fit.



                                        __________________________________________
                                        JUDGE

                                        __________________________________________
                                        DATE



  cc: counsel of record
